J. B. McPHERSON, District Judge.
Without discussing the facts in detail at this preliminary stage of the litigation, I think it is enough to say now that the equities of the case appear to be sufficiently in favor of the complainant to justify the court in preserving the present status until final hearing. It is therefore ordered that complainant give bond in the usual form in the sum of $2,500, and that upon the filing thereof a preliminary injunction issue in accordance with the third and fourth prayers of the bill. For cause shown, either party may move to increase or reduce the amount of the bond.